           Case 2:18-cv-02108-JAD-EJY Document 26 Filed 09/26/19 Page 1 of 2



 1   MICHAEL P. LOWRY, ESQ.
     Nevada Bar No. 10666
 2   E-mail: Michael.Lowry@wilsonelser.com
     DOUGLAS M. ROWAN, ESQ.
 3   Nevada Bar No. 4736
     E-mail: Douglas.Rowan@wilsonelser.com
 4   WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
 5   Las Vegas, Nevada 89101-6014
     Tel: (702) 727-1400/Fax: (702) 727-1401
 6   Attorneys for John Gonzalez Osuna and C.R. England, Inc.

 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
     SHARON I. SANCHEZ-LOPEZ, individually; Case No.: 2:18-cv-2108-JAD-EJY
10
                    Plaintiff,                       Stipulation and Order to Dismiss Claims
11                                                   for Relief of Negligent Entrustment and
              vs.                                    Negligent and Reckless Hiring, Training,
12                                                   Supervision, and Retention
     JOHN GONZALEZ OSUNA, an individual;
13   C.R. ENGLAND, INC., a Utah corporation;                    ECF Nos. 25, 26
     DOES 1 through 10, inclusive; and ROE
14   CORPORATIONS 1 through 10, inclusive,
15                  Defendants.

16
17            IT IS HEREBY STIPULATED by and between the respective parties herein that the
18   Second Claim for Relief of Negligent Entrustment and the Third Claim for Relief of Negligent and
19   Reckless Hiring, Training, Supervision, and Retention in Plaintiff’s Second Amended Complaint
20   [ECF No. 11] be dismissed without prejudice, the parties to each bear their own fees and costs;
21            IT IS FURTHER STIPULATED by and between the respective parties herein that C.R.
22   England, Inc.’s Motion for Partial Summary Judgment [ECF No. 25] is withdrawn as moot.
23   ///
24   ///
25
     ///
26
     ///
27
     ///
28

                                                     -1-
     1518893v.1
        Case 2:18-cv-02108-JAD-EJY Document 26 Filed 09/26/19 Page 2 of 2



 1           IT IS FURTHER STIPULATED by and between the respective parties herein that the
 2   parties will submit the Joint Pre-Trial Order within thirty days of the entry of the order of this

 3   stipulation.
 4
       WILSON ELSER MOSKOWITZ                             RALPH A. SCHWARTZ, P.C.
 5     EDELMAN & DICKER LLP
 6     /s/ Douglas M. Rowan__________                      /s/ Ralph A. Schwartz, Esq. _____ ______
       MICHAEL P. LOWRY, ESQ                              RALPH A. SCHWARTZ, ESQ.
 7     Nevada Bar No. 10666                               Nevada Bar No. 5488
       DOUGLAS M. ROWAN, ESQ.                             400 South Seventh Street, Suite 100
 8     Nevada Bar No. 4736                                Las Vegas, Nevada 89101
       300 South Fourth Street, 11th Floor                (702) 888-5291/Fax: (702) 880-5292
 9     Las Vegas, Nevada 89101-6014                       Attorneys for Sharon I. Sanchez-Lopez
       (702) 727-1400/Fax: (702) 727-1401
10     Attorneys for John Gonzalez Osuna and C.R.
       England, Inc.
11

12

13                                                   ORDER
14
              IT IS SO ORDERED.
15

16
17
                                                    UNITED STATES
                                                               ES DISTRICT
                                                                  DIISTRICT
                                                                  D      CT
                                                                         C T COURT
                                                                             CO    JUDGE
18
                                                    DATED: 9-30-19
19

20

21

22

23

24

25

26
27

28

                                                        -2-
     1518893v.1
